Title: From George Washington to Henry Laurens, 10 April 1778
From: Washington, George
To: Laurens, Henry



Sir,
Valley Forge April 10th 1778.

I have had the honor of receiving your favor of the 4th Instt, inclosing a resolve of Congress of the same date empowering me to call forth five Thousand Militia from the States of Maryland, Pensylvania, and New Jersey. I thank Congress for the power; at the same time it is incumbent on me to assure them, that granting the practicability of collecting such a number, it would prove a work of time, difficulty and expence—to evince which, I need only recur to the experience of last Campaign on similar occasions—and to remind you, that it was not possible to obtain 1000 Men, nor sometimes even one hundred from this state, altho the former number was required, and promised, for the purpose of covering, during the winter, the Country between Schuylkill & Delaware.
As this resolve appears to have been made in consequence of my Letters of the 24th & 29th Ulto which were founded on conjecture, and in some degree misinformation; and as the execution of it would, exclusive of the inconveniences abovementioned, I am perswaded, have a tendency to injure the completion of the Continental Regiments, I shall call for a small part only of the number allowed; but could wish that Hartleys Regiment were ordered immediately to Camp, & the duties of it performed by Militia—In like manner I would propose that all remote guards should be composed of Militia—& that the several purposes for which men are drawn from the Continental Troops should be answered by them—This would be a means of drawing together a considerable number of Men, who are in a manner lost to the Army; & of employing the Militia to the best advantage possible.
The great end of my letter to Congress of the 24th Ulto seems to have been mistaken—My views were not turned to reinforcements of Militia—To know whether the old establishment of the Army, or the new, as agreed upon by the Committee, is the choice of Congress—and in what manner the Regiments of this State and the additionals are to be reduced—Officers for the whole appointed &ca—were my objects—These are objects of the greatest moment, as they may, in their

consequences, involve the fate of America; for I will undertake to say, that it is next to impossible when the Season is so far advanced, properly to accomplish those changes—appointments—and the dependant arrangements for the ensuing campaign. Should any convulsion happen, or movement take place, they will be altogether impracticable—Justice to my own character, as well as duty to the public, constrain me to repeat these things—their consequences are more easily conceived than described.
It may be said by some Sir, that my wish to see the Officers of this army upon a more respectable establishment is the cause of my sollicitude, and carrys me too far—To such I can declare, that my anxiety proceeds from the causes above mentioned—If my opinion is asked with respect to the necessity of making this provision for the Officers, I am ready to declare, that I do most religiously believe the salvation of the cause depends upon it—& without it, your Officers will moulder to nothing, or be composed of low and illiterate Men void of capacity for this, or any other business—To prove this, I can with truth aver, that scarce a day passes without the offer of two or thr⟨ee⟩ Commissions; and my advices from the Eastward, and Southward are, that numbers who had gone home on furlough, mean not to return; but are establishing themselves in more lucrative employments. Let Congress determine what will be the consequence of this spirit.
Personally, as an Officer, I have no interest in their decission, because I have declared, and now repeat it, that I never will receive the smallest benefit from the half pay establishment—but, as a man who fights under the weight of a proscription—and as a Citizen, who wishes to see the liberty of his Country established upon a permanent foundation—and whose property depends upon the success of our Arms, I am deeply interested—But all this apart, and justice out of the question, upon the single ground of œconomy and public saving, I will maintain the utility of it; for I have not the least doubt that untill Officers consider their Commissions in an honorable, and interested point of view, and are affraid to endanger them by negligence and inattention, that no order, regularity, or care, either of the Men, or Public property, will prevail. To prove this, I need only refer to the General Courts Martial which are constantly sitting for the trial of them, and the number that have been cashiered within the last three Months, for Misconduct of different kinds.
By Officers who are just returned from Massachusetts bay, I learn that there is not the least prospect of getting Men from thence before the Month of June—if then—and indeed, that there is no reason to expect any number that will deserve the name of re-inforcement for the Continental Regiments this Campaign; the Towns being only

called upon to furnish the deficiency of their last years quota, so that all subsequent casualties are disregarded, and the fifteen Regiments of that State which may now perhaps want 4000 Men to compleat them, will receive only 500 if the Towns came within that number of their compliment last year—What change the requisition of Congress of the  Feby may effect I shall not undertake to say—if it has not a speedy and powerful operation our prospects in that quarter will be exceedingly unpromising—A Gentleman from New Hampshire some little time since informed me that matters were nearly in the same train there, notwithstanding a resolve for the completion of their Battalions—and, the Inclosed copy of a Letter No. 1 from General Putnam, whom I have desired to remain in Connecticut for sometime in order to forward the Recruits from that State conveys his Ideas of what may be expected from thence. What New York, New Jersey, & No. Carolina have done, or are about to do, I know not—Pensylvania and Maryland have tried the effect of voluntary inlistments to little purpose, and the first, in direct contradiction to the most pointed injunctions laid on the Officers, have their Recruits composed chiefly of Deserters who will embrace the first oppertunity of escaping with our Arms. Virginia, it is true, has proceeded to a draught; but the number, besides being in itself inadequate, has been lessened by desertion—and the deficiency of the Regiments, on the other hand, being increased by death & desertion, their strength will probably fall very far short of the new establishment.
This Sir is not a flattering Picture of our affairs, but the representation is just, and it is incumbent on me to exhibit it in my own defence, as, notwithstanding all these unfavorable circumstances (and what is to me a certain prospect of being plunged into the Campaign before our arrangements are made—Officers appointed &ca) great matters I perceive are expected from our activity this Spring—in proportion therefore will the disappointment be felt, by those who are Sanguine. For want of the ratification of Congress, the horse establishment—Companies of Shappers—Provost Marshalsey &ca &ca—as agreed to by the Committee, & recommended for their consideration, are entirely at a stand; at a time when we ought to be deriving benefits from their execution—In a word—at no period since the commencement of the War, have I felt more painful sensations on account of delay than at the present—and, urged by them, I have expressed myself without reserve.
By a Letter just received from General Weedon I am informed of his intention to resign if General Woodford should be restored to his former Rank—which he had not then heard—General Mulenberg is now ballancing on the same point; one therefore, if not two Brigadiers will be wanted for that State. The disadvantages resulting from the frequent

resignations in the Virginia Line—the changes of commanding officers to the Regiments—and other causes equally distressing—have injured that Corps beyond conception, and have been the means of reducing very respectable Regiments, in some instances, to a mere handful of Men—and this will ever be the case till officers can be fixed by something equivalent to the sacrafice they make—To reason otherwise, and suppose that public virtue alone will enable men to forego the ease and comforts of life, to encounter the hardship and dangers of war for a bare subsistance, when their companions and friends are amassing large fortunes, is viewing human nature rather as it should be, than as it really is.
The Clothier Genl of the army as well as the heads of every other department, should be in Camp near the Comr in chief; otherwise it is impossible that the operations of War can be conducted with energy and precission—I wish most sincerely that this, as not the least essential part of the business settled with the Comee, were decided—& a thorough investigation were had into the conduct of this department, as it is a matter of universal astonishment that we should be deficient in any article of Cloathing when it is commonly asserted that the Eastern States alone can furnish Materials enough to Cloath 100,000 Men—If this be fact there is a fatal error somewhere, to which may be attributed the death, & desertion, of thousands.
I shall make no apology for the freedom of this Letter—To inform Congress of such facts as materially affect the service, I conceive to be one great and essential part of my duty to them, and myself. My agreement with the Comee entitled me to expect upwards of Forty thousand Continental Troops, exclusive of Artillery and Horse, for the Service of the ensuing Campaign, including those to be employed in the defence of the North River—instead of these, what are my prospects?
Majr Genl the Marquis de la fayette is arrived at Camp, and will resume the Command of his division—The Baron de Kalb is expected in a few days. The Inclosure No. 2, is the copy of a Letter from Colo. Shreive of the 2d Jersey Battn; containing an acct of the destruction of the Salt, & Salt Works, at Squan—and No. 3 of a Letter from General Mcdougall shewing the State of affairs in that department. With very great respect I have the honr to be Sir Yr most Obt Hble Servt

Go: Washington


P.S. Your favor of the 8th Instt inclosing the act of Congress appointing Captn Lee Majr & Commandant of an Independt Corps, is this momt come to hand.


G. W——n
